



Aflac Incorporated 1st Quarter 2016 10-Q [afl-03311610q.htm]
EXHIBIT 10.14
NOTICE OF GRANT OF STOCK OPTIONS
 
AFLAC INCORPORATED
AND STOCK OPTION AGREEMENT
 
ID: 58-1167100
 
 
Worldwide Headquarters
 
 
1932 Wynnton Road
 
 
Columbus, Georgia 31999

«Name»
 
 
Option Number:
«Number»
«Add1»
 
 
Plan:
«Plan»
«Add2»
 
 
 
 
«Add3»
 
 
 
 
 
 
 
 
 

Effective «Date», you have been granted a Non-Qualifying Stock Option (NQ) to
buy «shares» shares of Aflac Incorporated (the Company) stock at «price» per
share. The total option price of the shares granted is «totalprice».


Shares will become fully vested on the date shown below if you continue your
active membership on the Aflac Incorporated Board of Directors.
Shares
 
Full Vest
 
Expiration Date
«sharesperiod1»
 
«vestdateperiod1»
 
«expiredateperiod1»

    
Summary of Option Terms:


Duration of Option - Ten years from the effective date of the option (Option
Term), or until one of the following conditions exist.


Upon the cessation of your membership on the Board of Directors for any reason
other than death, disability or retirement, (as defined below), this Option to
the extent not then exercisable (unvested), shall expire, and to the extent then
exercisable (vested), shall remain exercisable until the expiration of the
Option Term as provided above.


Upon the cessation of your membership on the Board of Directors due to death,
disability, retirement (i.e., the cessation of membership on the Board of
Directors either (1) after ten (10) years of service on the Board of Directors
or (2) as of the date of the first annual Shareholders’ meeting of the Company
on or after the date you attain age 75 and are no longer eligible to stand for
reelection as per the By-laws of the Company) this Option to the extent not then
exercisable (unvested), shall become immediately exercisable (vested), and shall
remain exercisable until the expiration of the Option Term as provided above.


By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's 2004 Long-Term Incentive Plan (as Amended and Restated March 14,
2012) and the Stock Option Agreement relating to these options, which is
attached to and made a part of this document







--------------------------------------------------------------------------------





  /s/ Daniel P. Amos
 
<<Date>>
By Daniel P. Amos
 
 
 
Option Date
 
Aflac Incorporated
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
<<Name>>
 
 
 
Date
 




